Mr. Chief Justice Boggs delivered the opinion of the court: Counsel for plaintiff in error, in support of his insistence the circuit court erred in holding the declaration did not state a cause of action, says: “The question presented by the declaration and demurrer (when shorn of legal phraseology) is simply this: Is it lawful for all the employers in any line of industry to combine and agree that they will not hire any of each other’s employees who have left the service of any one of them, unless the employer whose service he has left gives his consent that such employee may be employed? Or, to put it in another form: Is it lawful for all the employers in any line of industry to combine and conspire together to punish a man who leaves their service during a strike by refusing him employment, and thus preventing him from securing employment at his trade, unless his former master emancipates him by giving his consent to his employment?” We do not think the question in either of its forms was presented to the trial judge by the pleadings. The allegation of the declaration is, “said defendant railroad companies” (defendants in error and other railroad corporations named therein) “entered into a conspiracy, agreement and understanding" that they, the said railroad companies, would furnish each to the other information as to all their employees who had committed offenses or who were charged with having committed offenses, and also as to all their employees who had left their service during the strike which commenced on or about June 26, 1894, and ended on or about August 6, 1894, commonly known as the A. E. U. or American Eailway Union strike, and as to all their employees who were members of the A. E. U. or American Eailway Union, and that such employees of any and all said companies would not be employed by any of said companies without a release and consent from the railway company by which any such employee was last employed, such release and consent being commonly called by railroad men a ‘clearance.’” The meaning of the averment is equivocal. Counsel for plaintiff in error, ignoring a portion of the language, construes the declaration to charge that said defendant corporations agreed former employees of either company should be required to have an instrument expressing the consent of the former employer to the subsequent employment by another company. That portion of the averment, alone considered, would as well bear the other construction: that the agreement was such employee should show he had been released from his former employment or had quit with the consent of his employer. But the averment in its entirety is to be resorted to to ascertain the true meaning of the instrument denominated a “release and consent,” and if two or more meanings present themselves, that which is most unfavorable to the pleader is to be adopted. (4 Ency. of PI. & Pr. 759.) The pleader, in obedience, as we must assume, to his duty to state issuable facts, distinctly and definitely declares the “release and consent” referred to to be that which is commonly known and called among railroad employees a “clearance.” The trial court then properly held the averment of the declaration to mean that the “release and consent” instrument referred to in the declaration was the ordinary clearance or clearance card in common use among railroad corporations and their employees. This court, in Cleveland, Cincinnati, Chicago and St. Louis Railway Co. v. Jenkins, 174 Ill. 398, speaking of the instrument known as and called in railroad circles a “clearance” or “clearance card,” said (p. 401): “A distinction is to be made between what is known, in terms, as a o clearance card and a letter of recommendation. This distinction is apparent, not only from the evidence in this case, but also from the knowledge which courts have of the general conduct and management of railroad business and affairs. It is the duty of courts to take, and they will take, judicial notice of the general business affairs of life, and of the manner in which ordinary railroad business is conducted, and of the every-day practical operation of them. (Slater v. Jewett, 5 Am. & Eng. Ry. Cas. 515; Smith v. Potter, 2 id. 140.) From the evidence produced on this question, and from this judicial notice which we take of the ordinary general management of railroads, it is apparent that what is known as a clearance card is simply a letter,—be it good, bad or indifferent,—given to an employee at the time of his discharge or end of service, showing the cause of such- discharge or voluntary quittance, the length of time of service, his capacity, and such other facts as would give to those concerned information of his former employment. Such a card is in no sense a letter of recommendation, and in many cases might, and probably would, be of a form and character which the holder would hesitate and decline to present to any person to whom he was making application for employment. A letter of recommendation, on the contrary, is, as the term implies, a letter commending the former services of the holder, and speaking of him in such terms as would tend to bring such services to the favorable notice of those to whom he might apply for employment.” Under every rule of construction of pleadings there is no issuable averment the companies defendant agreed the consent of either should be essential to the employment by the other of such companies of a discharged employee, but only that an employee who had voluntarily quit the employ of either of the companies during the strike should not be employed by the other unless he could produce the “clearance” or “clearance card” in common use among railroad circles, and commonly called by railroad men a “clearance.” The declaration, by its own language, explains that the instrument of “release or consent” referred to by the pleader is simply that known and commonly called a “clearance” among railroad men. It is not averred the defendant companies, (defendants in error here,) or any of the corporations named in the declaration, agreed or had an understanding that employees who had joined in the strike mentioned in the declaration should not be granted “clearance cards.” On the contrary, the inference deducible from all that is said on the point in the declaration is, that the railroad companies continued to grant clearances after the strike as before, and that plaintiff in error applied to defendant in error the Illinois Central Railroad Company for a “clearance card.” The declaration does not charge said defendant company refused to grant him a “clearance card” or a “clearance” setting forth truthfully all facts proper to be stated in a “clearance card,” but the language of the declaration is, said company refused to give him such an instrument as would “enable him to obtain employment-in the railroad business.” In what respect the release and consent or clearance which it is plainly inferred the company was willing to give the plaintiff was insufficient to enable him to procure employment from other railroad corporations is not disclosed. The declaration does not charge the Illinois Central Railroad Company refused to state fully and fairly all facts proper to be inserted in such an instrument, or that it inserted or desired to insert in the clearance any statement that was false or injurious to him or that had no proper place in his clearance paper. , The company was not required to give him a clearance that would enable him to get employment from other companies operating railroads. As we said in the Jenkins case, supra: “Such a card is in no sense a letter of recommendation, and in many cases might, and probably would, be of a form and character ■which the holder would hesitate and decline to present to any person to whom he was making- application for employment.” Whether the charge included in the question formulated by counsel for the plaintiff in error would constitute a cause of action was not presented to the trial court by the declaration, and we agree with the view entertained by the trial court that the declaration failed to state a cause of action. The judgment of the Appellate Court is affirmed. Judgment affirmed. Mr. Justice Magruder, dissenting.